DAVIDSON, Judge.
This is a case of highway robbery; the punishment, thirty-five years in the penitentiary.
Nona Parker, the alleged injured party who was night cashier of a cleaning and pressing establishment, identified the appellant as the party who, on the night of January 10, 1950, at the point of a pistol, required her to deliver to him the currency she had in the cash register.
Appellant did not testify as a witness in his own behalf. The defense of alibi, as shown by other witnesses, was rejected by the jury.
The facts abundantly warrant the jury’s conclusion of guilt. Appellant’s contrary contention, as contained in his Bill of Exception No. 1, is overruled.
Appellant complains because he was not permitted to introduce in evidence his honorable discharge from the Army of the United States.
There is nothing in the record which would authorize the conclusion that the discharge was material to any issue in the case. See Gary v. State, 150 Tex. Cr. R. 397, 201 S. W. 2d 820; Harris v. State, 99 Tex. Cr. 60, 268 S. W. 160.
The other bill of exception being in question-and-answer form, with no certificate by the trial court as to the necessity therefor, cannot be considered.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.